Citation Nr: 1020492	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  04-08 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to September 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing before RO personnel in 
February 2004.  Then, in February 2005, the Veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge sitting at the RO.  Transcripts of his testimony have 
been associated with the claims files.  The Board remanded 
this case in May 2005 for further development.

In a decision dated April 2009, the Board, in part, denied 
service connection for diabetes mellitus.  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a December 2009 Order, the 
Court remanded the issue pursuant to the terms of a Joint 
Motion for Remand (JMR).

The appeal is REMANDED to the VARO.  VA will notify the 
appellant if further action is required.


REMAND

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  38 C.F.R. § 3.307(a)(6)(iii).  In the absence of 
having set foot in Vietnam, service in the waters offshore 
does not constitute "service in Vietnam."  See 38 C.F.R. 
§ 3.313; Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd 
sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  If a 
veteran was exposed to an "herbicide agent" during active 
military, naval, or air service or is presumed to have been 
so exposed, certain diseases, including type II diabetes 
mellitus, are presumed to be incurred in or aggravated by 
service if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of the disease during 
service, provided that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. § 3.309(e).

The Veteran has consistently contended that he is entitled to 
the presumptive service connection provisions regarding 
herbicide exposure because he set foot in Vietnam numerous 
times as part of his mail clerk duties.  He testified that he 
flew to and from mainland Vietnam from his duty station, the 
carrier the USS Franklin D. Roosevelt (USS Roosevelt), on 
"sea cogs" or propeller planes.  He has testified that 
these trips, approximately 10 in all, were required as part 
of his duties as a mail clerk and that his job on these trips 
was to carry registered mail, "secret" information, and 
cash money.  He also testified that he sometimes spent 
several days in Vietnamese cities like Saigon and Da Nang and 
then he returned to the ship with a delivery of registered 
mail, "secret" information, and cash money.  

The Veteran's DD-214 notes his military occupational 
specialty (MOS) as a postal clerk, and his personnel records 
show that he was stationed on the USS Roosevelt from May 1965 
to September 1966.  In various written statements, he has 
reported that these trips to Vietnam occurred (1) in the 
first four months of 1966; and (2) from March to September 
1966.  His service personnel records show that he was 
authorized to wear the Vietnam Service Medal by virtue of his 
service aboard the USS Roosevelt from August 9, 1966, until 
his transfer in September 1966.  

The Veteran testified that the shipboard manifest log of the 
USS Roosevelt would indicate that he was on these planes 
traveling to and from Vietnam because passenger records were 
kept in the eventuality that a plane went down.  The JMR 
directed that the duty to assist required that further 
efforts be made to obtain pertinent copies of the "shipboard 
manifest log" or other records from "CURR" (now the U.S. 
Army and Joint Services Records Research Center (JSRRC)) that 
may tend to show that the Veteran's duties as a postal clerk 
included his disembarkation from the USS Roosevelt and 
setting foot on land in Vietnam.

Such documentation of any visitation within Vietnam is 
warranted because any documented mission and landing within 
Vietnam would trigger the presumptive service connection 
provisions regarding herbicide exposure and entitle the 
Veteran to service connection for his currently diagnosed 
type II diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the steps necessary 
to obtain the "shipboard manifest log" 
or other records that may tend to show 
that the Veteran's duties as a postal 
clerk included his disembarkation from the 
USS Roosevelt and setting foot on land in 
Vietnam as a passenger on "sea cogs" or 
planes flying from the USS Roosevelt into 
Vietnam at any point in time from May 1965 
to September 1966.  Specifically, the RO 
should contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
(formerly U.S. Armed Services Center for 
Unit Records Research (CURR or USASCRUR)) 
or other appropriate agency and ask for 
research of "shipboard manifest logs" 
for the USS Roosevelt, specifically the 
passenger records of flights in "sea 
cogs" from the USS Roosevelt to mainland 
Vietnam between May 1965 and September 
1966.  If JSRRC requires a shorter 
timeline in order to conduct a search, it 
should use the period from January to 
September 1966.  The JSRRC should attempt 
to confirm the presence of the Veteran on 
any flight landing in Vietnam.  If the 
search for information verifying 
disembarkation in Vietnam leads to 
negative results, this should be 
documented in the claims file.

2.  Thereafter, re-adjudicate the claim on 
appeal.  If the benefit sought is not 
granted, furnish the Veteran and his 
attorney with a supplemental statement of 
the case (SSOC) and afford them an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



